DETAILED ACTION
Claims 1-27 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Dustin R. Szakalski (Reg. No. 68,986) on March 16, 2021.
The application has been amended as follows:

Listing of Claims:
1.	(Currently Amended) A climate control system configured to control a heating unit and a cooling unit, the climate control system comprising:
	a temperature sensor configured to measure a current dry bulb temperature; 
	a humidity sensor configured to measure a current relative humidity; 
	a processor; and

	determine a current apparent temperature based on at least the current dry bulb temperature measured by the temperature sensor and the current relative humidity measured by the humidity sensor;
	receive a user-selected desired apparent temperature;
	activate the heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold below the user-selected desired apparent temperature, wherein the lower apparent temperature threshold is a constant based on the user-selected desired apparent temperature; 
	activate the cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold above the user-selected desired apparent temperature, wherein the upper apparent temperature threshold is a constant based on the user-selected desired apparent temperature; and
	not activate either the cooling unit or the heating unit when the current apparent temperature is in a dead band between the lower apparent temperature threshold and the upper apparent temperature threshold,
	wherein the software instructions, when executed by the processor, cause the processor to automatically switch between the heating mode and the cooling mode,
	wherein each of the user-selected desired apparent temperature, the lower apparent temperature threshold, and the upper apparent temperature threshold is based on a combination of a respective dry bulb temperature and a corresponding relative humidity. 

2.	(Original) The system of claim 1, wherein the software instructions comprise a lookup table, and wherein the software instructions, when executed by the processor, cause the processor to determine the current apparent temperature from the lookup table.

3.	(Original) The system of claim 1, wherein the software instructions comprise a semi-empirical algebraic equation defining the current apparent temperature, and wherein the software instructions, when executed by the processor, cause the processor to calculate the current apparent temperature from the semi-empirical algebraic equation. 
	
	4.	(Original) The system of claim 3, wherein the semi-empirical algebraic equation is 
            
                A
                T
                =
                
                    
                        T
                    
                    
                        a
                    
                
                +
                0.33
                *
                ρ
                -
                0.70
                *
                w
                s
                -
                4.00
            
        , wherein
            
                ρ
                =
                r
                h
                *
                6.105
                *
                
                    
                        e
                    
                    
                        (
                        17.27
                        *
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        a
                                    
                                
                            
                            
                                237.7
                                +
                                
                                    
                                        T
                                    
                                    
                                        a
                                    
                                
                            
                        
                        )
                    
                
            
        	
	where AT is the apparent temperature in ˚C; Ta is the dry bulb temperature in ˚C; ρ is the water vapor pressure (hPa); ws is the wind speed; and rh is the relative humidity (%).	 

5.	(Original) The system of claim 1, wherein the software instructions, when executed by the processor, further cause the processor to calculate a target dry bulb temperature corresponding to the user-selected desired apparent temperature and the current relative humidity. 


 
	7.	(Previously Presented) A climate control system configured to control a heating unit and a cooling unit, the climate control system comprising:
	a temperature sensor configured to measure a current dry bulb temperature;
	a humidity sensor configured to measure a current relative humidity; 
	a processor; and
	a non-transitory computer-readable storage medium operably coupled to the processor, the non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by the processor, cause the processor to:
	determine a current apparent temperature based on at least the current dry bulb temperature measured by the temperature sensor and the current relative humidity measured by the humidity sensor;
	receive a user-selected desired apparent temperature;
	activate the heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold based on the user-selected desired apparent temperature; and
	activate the cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold based on the user-selected desired apparent temperature,

	wherein the software instructions, when executed by the processor, further cause the processor to calculate a target dry bulb temperature corresponding to the user-selected desired apparent temperature and the current relative humidity,
	wherein the software instructions comprise a polynomial equation, and wherein the software instructions, when executed by the processor, cause the processor to calculate the target dry bulb temperature from the polynomial equation, 
		wherein the polynomial equation is 
            
                -
                0.002227
                *
                 
                
                    
                        A
                        T
                    
                    
                        2
                    
                
                 
                +
                 
                1.06
                *
                 
                A
                T
                 
                +
                 
                3.4902
                *
                
                    
                        R
                        H
                    
                    
                        2
                    
                
                -
                3.6014
                *
                R
                H
                 
                -
                 
                0.33346
                *
                 
                A
                T
                *
                 
                R
                H
                 
                +
                 
                4.0937
            
        , where AT is the user-selected desired apparent temperature and RH is the current relative humidity. 

8.	(Original) The system of claim 1, wherein the software instructions, when executed by the processor, further cause the processor to calculate a target relative humidity corresponding to the user-selected desired apparent temperature and the current dry bulb temperature. 

9.	(Original) The system of claim 1, further comprising an input unit configured to input the user-selected desired apparent temperature. 

10.	(Original) The system of claim 9, wherein the input unit is configured to cause the processor to calculate the current apparent temperature and cause the processor to set the lower 
 
11.	(Original) The system of claim 1, further comprising a display configured to display at least one of the current dry bulb temperature, the current relative humidity, the current apparent temperature, and the user-selected desired apparent temperature. 

	12.	(Original) The system of claim 1, wherein non-transitory computer-readable storage medium is configured to store a first user-selected desired apparent temperature associated with a first user, and store a second user-selected desired apparent temperature associated with a second user. 

13.	(Currently Amended) A method of controlling the climate of a conditioned space, the method comprising:
	determining a current dry bulb temperature of the conditioned space;
	determining a current relative humidity of the conditioned space; 
	calculating or determining a current apparent temperature of the conditioned space based on at least the current relative humidity and the current dry bulb temperature of the conditioned space; 
	activating a heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold below a user-selected desired apparent 
	activating a cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold above the user-selected desired apparent temperature, wherein the upper apparent temperature threshold is a constant based on the user-selected desired apparent temperature; 
	not activating either the cooling unit or the heating unit when the current apparent temperature is in a dead band between the lower apparent temperature threshold and the upper apparent temperature threshold; and
	automatically switching between the heating mode and the cooling mode,
	wherein each of the user-selected desired apparent temperature, the lower apparent temperature threshold, and the upper apparent temperature threshold is based on a combination of a respective dry bulb temperature and a corresponding relative humidity. 

14.	(Original) The method of claim 13, wherein the determining the current dry bulb temperature comprises measuring the current dry bulb temperature with a temperature sensor, and wherein the determining the current relative humidity comprises measuring the current relative humidity with a humidity sensor.
	
	15.	(Original) The method of claim 13, further comprising receiving the user-selected desired apparent temperature of the conditioned space.


	
	17.	(Original) The method of claim 16, further comprising determining a target dry bulb temperature corresponding to the user-selected desired apparent temperature and the current relative humidity in the conditioned space.

	18.	(Original) The method of claim 17, wherein the determining the target dry bulb temperature comprises calculating the target dry bulb temperature from a polynomial equation, and wherein the polynomial equation is             
                -
                0.002227
                *
                 
                
                    
                        A
                        T
                    
                    
                        2
                    
                
                 
                +
                 
                1.06
                *
                 
                A
                T
                 
                +
                 
                3.4902
                *
                
                    
                        R
                        H
                    
                    
                        2
                    
                
                -
                3.6014
                *
                R
                H
                 
                -
                 
                0.33346
                *
                 
                A
                T
                *
                 
                R
                H
                 
                +
                 
                4.0937
            
        , where AT is the user-selected desired apparent temperature and RH is the current relative humidity. 

	19.	(Original) The method of claim 16, further comprising determining a target relative humidity corresponding to the user-selected desired apparent temperature and the current dry bulb temperature in the conditioned space.

	20.	(Original) The method of claim 13, wherein the calculating or determining the current apparent temperature comprises determining the current apparent temperature from a lookup table.



	22.	(Original) The method of claim 21, wherein the semi-empirical algebraic equation is 
            
                A
                T
                =
                
                    
                        T
                    
                    
                        a
                    
                
                +
                0.33
                *
                ρ
                -
                0.70
                *
                w
                s
                -
                4.00
            
        , wherein
            
                ρ
                =
                r
                h
                *
                6.105
                *
                
                    
                        e
                    
                    
                        (
                        17.27
                        *
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        a
                                    
                                
                            
                            
                                237.7
                                +
                                
                                    
                                        T
                                    
                                    
                                        a
                                    
                                
                            
                        
                        )
                    
                
            
        		
		where AT is the Apparent Temperature in ˚C; Ta is the dry bulb temperature in ˚C; ρ is the water vapor pressure (hPa); ws is the wind speed; and rh is the relative humidity (%).	 

23.	(Original) The method of claim 13, wherein the calculating or determining the current apparent temperature is based on one or more additional factors selected from the group consisting of radiated heat loads, outside temperature, a season, activity level, clothing, radiation, and wind speed. 

	24.	(Currently Amended) A non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by a processor, cause the processor to:
	determine a current dry bulb temperature;
	determine a current relative humidity; 

	receive a user-selected desired apparent temperature;
activate a heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold below the user-selected desired apparent temperature, wherein the lower apparent temperature threshold is a constant based on the user-selected desired apparent temperature; 
activate a cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold above the user-selected desired apparent temperature, wherein the upper apparent temperature threshold is a constant based on the user-selected desired apparent temperature; 
not activate either the cooling unit or the heating unit when the current apparent temperature is in a dead band between the lower apparent temperature threshold and the upper apparent temperature threshold; and
	automatically switch between the heating mode and the cooling mode,
	wherein each of the user-selected desired apparent temperature, the lower apparent temperature threshold, and the upper apparent temperature threshold is based on a combination of a respective dry bulb temperature and a corresponding relative humidity.

	25.	(Previously Presented) The climate control system of claim 1, wherein:
	the lower apparent temperature threshold is a curve defined by a plurality of combinations of dry bulb temperature and relative humidity that achieve a constant lower apparent temperature, and


	26.	(Previously Presented) The method of claim 13, wherein:
	the lower apparent temperature threshold is a curve defined by a plurality of combinations of dry bulb temperature and relative humidity that achieve a constant lower apparent temperature, and
	the upper apparent temperature threshold is a curve defined by a plurality of combinations of dry bulb temperature and relative humidity that achieve a constant upper apparent temperature.

	27.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein:
	the lower apparent temperature threshold is a curve defined by a plurality of combinations of dry bulb temperature and relative humidity that achieve a constant lower apparent temperature, and
	the upper apparent temperature threshold is a curve defined by a plurality of combinations of dry bulb temperature and relative humidity that achieve a constant upper apparent temperature.

REASONS FOR ALLOWANCE
Claims 1-27 are allowable over the prior art of record.

While Castillo et.al. U.S. Patent Publication No. 20130087630 teaches a climate control system based on temperature and humidity, Anderson et al. U.S. Patent Publication No. 20120061068 teaches a heating and cooling system with a dead band, Anderson et al. ‘Methods to Calculate the Heat Index as an Exposure Metric in Environmental Health Research’, Environmental Health Perspectives vol. 121, number 10, pg. 111-1119, October 2013 teaches calculating a target dry bulb temperature from a polynomial equation, Lee et. al. U.S. Patent Publication No. 20160187899 and Harmon U.S. Patent No. 4557317 teach activating a heating/cooling mode based on various temperature thresholds and Shah U.S. Patent No. 5737934 teaches apparent temperatures are defined by a plurality of combinations of dry bulb temperature and relative humidity.
None of these references taken either alone or in combination with the prior art of record discloses a climate control system configured to control a heating unit and a cooling unit, the climate control system comprising:
	a temperature sensor configured to measure a current dry bulb temperature; 
	a humidity sensor configured to measure a current relative humidity; 
	a processor; and
	a non-transitory computer-readable storage medium operably coupled to the processor, the non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by the processor, cause the processor to:
	determine a current apparent temperature based on at least the current dry bulb temperature measured by the temperature sensor and the current relative humidity measured by the humidity sensor;

	activate the heating unit in a heating mode when the current apparent temperature is below a lower apparent temperature threshold below the user-selected desired apparent temperature, wherein the lower apparent temperature threshold is a constant based on the user-selected desired apparent temperature; 
	activate the cooling unit in a cooling mode when the current apparent temperature is above an upper apparent temperature threshold above the user-selected desired apparent temperature, wherein the upper apparent temperature threshold is a constant based on the user-selected desired apparent temperature; and
	not activate either the cooling unit or the heating unit when the current apparent temperature is in a dead band between the lower apparent temperature threshold and the upper apparent temperature threshold,
	wherein the software instructions, when executed by the processor, cause the processor to automatically switch between the heating mode and the cooling mode,
	wherein each of the user-selected desired apparent temperature, the lower apparent temperature threshold, and the upper apparent temperature threshold is based on a combination of a respective dry bulb temperature and a corresponding relative humidity, as in independent claim 1.  Independent claims 13 and 24 disclose similar limitations embodied as a method and a non-transitory computer-readable medium, respectively.  Furthermore, none of the cited art discloses independent claim 7, particularly the equation recited in the claim.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119